THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION
THEREOF.  NO SUCH SALE OR DISPOSITION MAY BE EFFECTED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL REASONABLY
ACCEPTABLE TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933.


VENDUM BATTERIES LIMITED
12% CONVERTIBLE PROMISSORY NOTE
 
$25,000.00
 
 May 18, 2010
Untied Kingdom

 
1.  Principal and Interest.


(a) Vendum Batteries Limited, (the "Company"), for value received, hereby
promises to pay to the order of Murrayfield Limited (the "Investor" or the
"Holder") the sum of Twenty Five Thousand USD ($25,000.00).


(b) This 12% Convertible Promissory Note (the "Convertible Note") shall bear
interest from the date of issuance of this Convertible Note until paid in full
at the rate of 12% per annum. No payment of principal or interest under this
Convertible Note shall be due until September 3, 2011 (the "Initial Payment
Date"). Commencing on the Initial Payment Date, interest due thereunder shall be
payable monthly with the first payment of interest due five business days from
the Initial Payment Date. Thereafter, all monthly interest payment shall be made
within five business days from the monthly anniversary date of the Initial
Payment Date.


This Convertible Note, including principal and accrued interest thereunder,
shall be payable in full by May 18, 2011 (the "Demand Date).   


(c) Upon payment in full of the principal and bonus payment, this Convertible
Note shall be surrendered to the Company for cancellation.


(d) The principal and interest payments due under this Convertible Note shall be
payable at the principal office of the Company and shall be forwarded to the
address of the Holder hereof as such Holder shall from time to time designate.


2. Attorney's Fees. If the indebtedness represented by this Convertible Note or
any part thereof is collected in bankruptcy, receivership or other judicial
proceedings or if this Convertible Note is placed in the hands of attorneys for
collection after default, the Company agrees to pay, in addition to the
principal and bonus payment payable hereunder, reasonable attorneys' fees and
costs incurred by the Investor.


 
 

--------------------------------------------------------------------------------

 
 
3.  Conversion.


3.1 Voluntary Conversion. The Holder shall have the right, exercisable in whole
or in part, to convert the outstanding principal and accrued interest hereunder
into a number of fully paid and non-assessable whole shares of the Company's par
value common stock ("Common Stock") determined in accordance with Section 3.2
below.


3.2 Shares Issuable. The number of whole shares of Common Stock into which this
Convertible Note may be voluntarily converted during such specified periods of
time (the "Conversion Shares") shall be determined by the Fair Market Value of
the shares at the date of conversion. (the “Note Conversion Price”). For the
avoidance of doubt Fair Market value will be considered the lesser of the
following:


a. The share price at the last private offering of the company’s common stock
 
b. The 30 day average of the companies stock in the event a public listing of
the companies stock has taken place.



3.3 Notice and Conversion Procedures. If the Holder elects to convert this
Convertible Note, the Holder shall provide the Company with a written notice of
conversion setting forth the amount to be converted. The notice must be
delivered to the Company together with this Convertible Note. Within twenty (20)
business days of receipt of such notice, the Company shall deliver to the Holder
certificate(s) for the Common Stock issuable upon such conversion and, if the
entire principal amount hereunder was not so converted, a new note representing
such balance.


3.4 Other Conversion Provisions.


(a)Adjustment of Note Conversion Price. In the event the Company shall in any
manner, subsequent to the issuance of this Convertible Note, approve a
reclassification involving a reverse stock split and subdivision of the
Company’s issued and outstanding shares of Common Stock, the Note Conversion
Price shall forthwith be adjusted by proportionately increasing the Note
Conversion Price on the date that such subdivision shall become effective.  In
the event the Company shall in any manner, subsequent to the issuance of this
Convertible Note, approve a reclassification involving a forward stock split and
subdivision of the Company’s issued and outstanding shares of Common Stock, the
Note Conversion Price shall forthwith be adjusted by proportionately decreasing
the Note Conversion Price on the date that such subdivision shall become
effective.
   
(b)Common Stock Defined. Whenever reference is made in this Convertible Note to
the shares of Common Stock, the term "Common Stock” shall mean the Common Stock
of the Company authorized as of the date hereof, and any other class of stock
ranking on a parity with such Common Stock. Shares issuable upon conversion
hereof shall include only shares of Common Stock of the Company.


3.5 No Fractional Shares. No fractional shares of Common Stock shall be issued
upon conversion of this Note. In lieu of the Company issuing any fractional
shares to the Holder upon the conversion of this Convertible Note, the Company
shall pay to the Holder the amount of outstanding principal hereunder that is
not so converted.
 
 
2

--------------------------------------------------------------------------------

 


3.6  Redemption. This Convertible Note, including principal and accrued interest
thereunder, may be redeemed by the Company at any time at 110% of the then
current value (the “Redemption Valuation Price”). If the Company elects to
redeem this Convertible Note, the Company shall provide the Holder with a thirty
day written notice of redemption. The notice must be delivered to the Holder.   


4. Representations, Warranties and Covenants of the Company. The Company
represents, warrants and covenants with the Holder as follows:


(a) Authorization; Enforceability. All corporate action on the part of the
Company, its officers, directors and stockholders necessary for the
authorization, execution and delivery of this Convertible Note and the
performance of all obligations of the Company hereunder has been taken, and this
Convertible Note constitutes a valid and legally binding obligation of the
Company, enforceable in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors' rights generally, and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.


(b) Governmental Consents. No consent, approval, qualification, order or
authorization of, or filing with, any local, state or federal governmental
authority is required on the part of the Company in connection with the
Company's valid execution, delivery or performance of this Convertible Note
except any notices required to be filed with the Securities and Exchange
Commission under Regulation D of the Securities Act of 1933, as amended (the
"1933 Act"), or such filings as may be required under applicable state
securities laws, which, if applicable, will be timely filed within the
applicable periods therefor.


(c) No Violation. The execution, delivery and performance by the Company of this
Note and the consummation of the transactions contemplated hereby will not
result in a violation of its Certificate of Incorporation or Bylaws, in any
material respect of any provision of any mortgage, agreement, instrument or
contract to which it is a party or by which it is bound or, to the best of its
knowledge, of any federal or state judgment, order, writ, decree, statute, rule
or regulation applicable to the Company or be in material conflict with or
constitute, with or without the passage of time or giving of notice, either a
material default under any such provision or an event that results in the
creation of any material lien, charge or encumbrance upon any assets of the
Company or the suspension, revocation, impairment, forfeiture or nonrenewal of
any material permit, license, authorization or approval applicable to the
Company, its business or operations, or any of its assets or properties.


5. Representations and Covenants of the Holder. The Company has entered into
this Convertible Note in reliance upon the following representations and
covenants of the Holder:


(a) Investment Purpose. This Note and the Common Stock issuable upon conversion
of the Note are acquired for investment and not with a view to the sale or
distribution of any part thereof, and the Holder has no present intention of
selling or engaging in any public distribution of the same except pursuant to a
registration or exemption.
 
 
3

--------------------------------------------------------------------------------

 
 
(b) Private Issue. The Holder understands (i) that this Convertible Note and the
Common Stock issuable upon conversion of this Convertible Note are not
registered under the 1933 Act or qualified under applicable state securities
laws, and (ii) that the Company is relying on an exemption from registration
predicated on the representations set forth in this Section 8.


(c) Financial Risk. The Holder has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of its
investment, and has the ability to bear the economic risks of its investment.


(d) Risk of No Registration. The Holder understands that if the Company does not
register with the Securities and Exchange Commission pursuant to Section 12 of
the Securities Exchange Act of 1934 (the "1934 Act"), or file reports pursuant
to Section 15(d) of the 1934 Act, or if a registration statement covering the
securities under the 1933 Act is not in effect when it desires to sell the
Common Stock issuable upon conversion of the Convertible Note, it may be
required to hold such securities for an indefinite period. The Holder also
understands that any sale of the Convertible Note or the Common Stock which
might be made by it in reliance upon Rule 144 under the 1933 Act may be made
only in accordance with the terms and conditions of that Rule.


6. Assignment. Subject to the restrictions on transfer described in Section 9
below, the rights and obligations of the Company and the Holder shall be binding
upon and benefit the successors, assigns, heirs, administrators and transferees
of the parties.


7. Waiver and Amendment. Any provision of this Convertible Note may be amended,
waived or modified upon the written consent of the Company and the Holder.


8. Transfer of This Note or Securities Issuable on Conversion Hereof. With
respect to any offer, sale or other disposition of this Note or securities into
which this Convertible Note may be converted, the Holder will give written
notice to the Company prior thereto, describing briefly the manner thereof.
Unless the Company reasonably determines that such transfer would violate
applicable securities laws, or that such transfer would adversely affect the
Company's ability to account for future transactions to which it is a party as a
pooling of interests, and notifies the Holder thereof within five (5) business
days after receiving notice of the transfer, the Holder may effect such
transfer. The Convertible Note thus transferred and each certificate
representing the securities thus transferred shall bear a legend as to the
applicable restrictions on transferability in order to ensure compliance with
the 1933 Act, unless in the opinion of counsel for the Company such legend is
not required in order to ensure compliance with the 1933 Act. The Company may
issue stop transfer instructions to its transfer agent in connection with such
restrictions.


9. Notices. Any notice, other communication or payment required or permitted
hereunder shall be in writing and shall be deemed to have been given upon
delivery if personally delivered or three (3) business days after deposit if
deposited in the Canada’s mail for mailing by certified mail, postage prepaid,
and addressed as follows:


 
4

--------------------------------------------------------------------------------

 
 
If to Investor:
Murrayfield Limited
Conference House, 152 Morrison Street, Edinburgh, E83 8EB, UK
If to Company:
Vendum Batteries Limited
Accounting Worx Suite, 400 Thames Valley Park Drive, Reading, RG6 1PT



Each of the above addressees may change its address for purposes of this Section
by giving to the other addressee notice of such new address in conformance with
this Section.


10. Governing Law. This Convertible Note is being delivered in and shall be
construed in accordance with the laws of the United States, without regard to
the conflicts of laws provisions thereof.


11. Heading; References. All headings used herein are used for convenience only
and shall not be used to construe or interpret this Note. Except as otherwise
indicated, all references herein to Sections refer to Sections hereof.


12. Waiver by the Company. The Company hereby waives demand, notice,
presentment, protest and notice of dishonor.


13. Delays. No delay by the Holder in exercising any power or right hereunder
shall operate as a waiver of any power or right.


14. Severability. If one or more provisions of this Convertible Note are held to
be unenforceable under applicable law, such provision shall be excluded from
this Convertible Note and the balance of the Convertible Note shall be
interpreted as if such provision was so excluded and shall be enforceable in
accordance with its terms.


15. No Impairment. The Company will not, by any voluntary action, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Note and in the taking of all
such action as may be necessary or appropriate in order to protect the rights of
the Holder of this Convertible Note against impairment.
 


THIS PART IS INTENTIONALLY BLANK
 
 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Vendum Batteries Limited has caused this Convertible Note to
be executed in its corporate name and this Convertible Note to be dated, issued
and delivered, all on the date first above written.
 
Vendum Batteries Limited
Murrayfield Limited
 
By Fraser Cottington
Director
 
By Roger Knox
Authorized Signatory

 
 
 
6

--------------------------------------------------------------------------------

 